   Case 1:20-cv-00216-MSM-PAS Document 406-2 Filed 11/23/20 Page 1 of 11 PageID #:
                                           17535
                           Providence/Bristol County Superior Court

                                                          Case Summary
                                                       Case No. P2-2009-3192BG


 YARA CHUM                                                         §                          Location: Providence/Bristol County
                                                                                                        Superior Court
                                                                   §                          Filed on: 10/01/2009



                                                         Case Information

                                                                  Offense                       Case Type: Felony - Gun Calendar
Offense                                    Statute       Degree                 Filed Date
                                                                  Date                         Case Status: 03/23/2010 Closed
Jurisdiction: Providence Police Department
 1. FELONY ASSAULT                     11-5-2(a)         F        02/28/2009    10/01/2009
     Offense Reports
        Agency: Providence Police Department
                 325 Washington Street
                 Providence, RI, 02903
2. FELONY ASSAULT                          11-5-2(a)     F        02/28/2009    10/01/2009
     Offense Reports
        Agency: Providence Police Department
                 325 Washington Street
                 Providence, RI, 02903
3. CONSPIRACY/FELONY                       11-1-6        F        02/28/2009    10/01/2009
     Offense Reports
        Agency: Providence Police Department
                 325 Washington Street
                 Providence, RI, 02903
4. CARRY FIREARM/VIOLENT                   CONV          F        02/28/2009    10/01/2009
   CRIME
     Offense Reports
        Agency: Providence Police Department
                 325 Washington Street
                 Providence, RI, 02903
5. DISCHARGE FIREARM/VIOL                  11-47-        F        02/28/2009    10/01/2009
   CRIME                                   3.2(a)
     Offense Reports
        Agency: Providence Police Department
                 325 Washington Street
                 Providence, RI, 02903

Related Cases
62-2009-04208 (Related Case Number)
SU-11-0150 (Related Case Number)
SU-11-0254 (Related Case Number)

Statistical Closures
03/23/2010 Disposed at Trial
03/23/2010 Disposed at Trial

Warrants
Superior Court Warrant - CHUM, YARA (Judicial Officer: Krause, Associate Justice Robert D.)
  01/12/2010     04:00 PM     Quashed
  01/11/2010     11:06 AM    Issued
 Bond:                     $0.00

Bonds
Property Bond              #PS-09-014836

                                                             PAGE 1 OF 8                               Printed on 10/19/2020 at 3:16 PM
       Case 1:20-cv-00216-MSM-PAS   Document 406-2 Filed 11/23/20 Page 2 of 11 PageID #:
                               3URYLGHQFH%ULVWRO&RXQW\6XSHULRU&RXUW
                                               17536
                                                           &DVH6XPPDU\
                                                       &DVH1R3%*
                    3RVWHG
    &RXQWV




                                                         3DUW\,QIRUPDWLRQ

    3ODLQWLII    6WDWHRI5KRGH,VODQG

    'HIHQGDQW &+80<$5$                                    &$5217+(5(6(0
               '2%                                        &RXUW$SSRLQWHG
               6,'

    $JHQF\       3529,'(1&(32/,&('(3$570(17
                  6,'



                                                             'LVSRVLWLRQV

     'LVSRVLWLRQ -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                )(/21<$66$8/7
                   )RXQG*XLOW\%\-XU\
     'LVSRVLWLRQ -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                )(/21<$66$8/7
                   )RXQG*XLOW\%\-XU\
     'LVSRVLWLRQ -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                &2163,5$&<)(/21<
                   1RW*XLOW\%\-XGJPHQW$FTXLWWDO
     'LVSRVLWLRQ -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                &$55<),5($509,2/(17&5,0(
                   'LVPLVVHG$
     'LVSRVLWLRQ -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                ',6&+$5*(),5($509,2/&5,0(
                   )RXQG*XLOW\%\-XU\
     6HQWHQFH -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                )(/21<$66$8/7
                   &ULPLQDO6HQWHQFH
                   &RQGLWLRQ$GXOW
                    7HUPWR6HUYH-XGJH-8'*(.5$86(<$FWLYH
                   &RQGLWLRQ$GXOW
                    7RWDO$VVHVVPHQWV-XGJH-8'*(.5$86($FWLYH

     6HQWHQFH -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                )(/21<$66$8/7
                   &ULPLQDO6HQWHQFH
                   &RQGLWLRQ$GXOW
                    7HUPWR6HUYH-XGJH-8'*(.5$86(&RQFXUUHQWZLWKFRXQW<$FWLYH

     6HQWHQFH -XGLFLDO2IILFHU.UDXVH$VVRFLDWH-XVWLFH5REHUW'
                ',6&+$5*(),5($509,2/&5,0(
                   &ULPLQDO6HQWHQFH
                   &RQGLWLRQ$GXOW
                    )XOO6HQWHQFH-XGJH-8'*(.5$86(<$FWLYH
                   &RQGLWLRQ$GXOW
                    7HUPWR6HUYH-XGJH-8'*(.5$86(&RQVHFXWLYHWRFRXQWV <$FWLYH
                   &RQGLWLRQ$GXOW
                    6XVSHQGHG-XGJH-8'*(.5$86(<$FWLYH
                   &RQGLWLRQ$GXOW
                    3UREDWLRQ-XGJH-8'*(.5$86(1213$52/$%/(<$FWLYH
                                                             3$*(2)                         3ULQWHGRQDW30
  Case 1:20-cv-00216-MSM-PAS   Document 406-2
                          Providence/Bristol         Filed 11/23/20
                                             County Superior Court  Page 3 of 11 PageID #:
                                          17537
                                                         Case Summary
                                                    Case No. P2-2009-3192BG



                                                          Case Events

03/26/2009   Initial Case Data Entry
03/26/2009   Felony Initial Appearance
03/26/2009   Complaint Filed
03/26/2009   Referred to the Public Defender
03/26/2009   Surety Bail Set
03/26/2009   Want of Bail Defendant is Committed
07/01/2009   Notice of Property Lien Filed
10/01/2009   Initial Case Data Entry
10/22/2009   Charge, Disposition Changes
10/27/2009   Information Filed
                Party: Plaintiff State of Rhode Island
11/12/2009   Case Passed for Arraignment
11/19/2009   Defendant Arraigned and Pleads Not Guilty
11/19/2009   Arraignment Event
11/19/2009   Pre-Trial Notice Issued
11/19/2009   Surety Bail Set
11/20/2009   Entry of Appearance
               Party: Court Appointed Attorney Dion, Todd
11/20/2009   No Contact Order
11/20/2009   Affidavit of Bail Filed
                Party: Defendant CHUM, YARA
11/20/2009   Recognizance Filed
               Party: Defendant CHUM, YARA
11/25/2009   Court Appointed Attorney Letter Sent
11/27/2009   Letter Court Appoints Attorney
12/02/2009   Personal Recognizance Set
12/07/2009   Motion for Discovery and Inspection
               Party: Defendant CHUM, YARA
01/07/2010   Defendant Does Not Appear
01/11/2010   Warrant Issued
01/12/2010   Bench Warrant Cancelled
01/12/2010   Defendant Held Without Bail
01/12/2010   Bench Warrant Cancelled
01/14/2010   Motion for Statement of Promises, Rewards and Inducements
               Party: Defendant CHUM, YARA
01/14/2010   Motion for Discovery and Inspection
               Party: Defendant CHUM, YARA
01/14/2010   Motion for Exculpatory Evidence
               Party: Defendant CHUM, YARA
01/14/2010   Motion to Furnish Evidence Favorable to the Accused
               Party: Defendant CHUM, YARA

                                                           PAGE 3 OF 8        Printed on 10/19/2020 at 3:16 PM
  Case 1:20-cv-00216-MSM-PAS   Document 406-2
                          Providence/Bristol         Filed 11/23/20
                                             County Superior Court  Page 4 of 11 PageID #:
                                          17538
                                                        Case Summary
                                                   Case No. P2-2009-3192BG
01/14/2010   Motion to Suppress
               Party: Defendant CHUM, YARA
01/14/2010   Motion to Suppress Statements
               Party: Defendant CHUM, YARA
01/19/2010   Response to Defendant's Request for Discovery and Inspection
               Party: Plaintiff State of Rhode Island
01/19/2010   Date Deleted
01/19/2010   Request for Discovery and Alibi
               Party: Plaintiff State of Rhode Island
01/21/2010   Defense Not Ready
01/27/2010   State's Supp Response to Motion for Discovery & Inspection
                Party: Plaintiff State of Rhode Island
01/28/2010   Pending Further Investigation
02/16/2010   Case Passed for Trial
03/05/2010   Motion to Suppress
               Party: Defendant CHUM, YARA
03/05/2010   Motion to Furnish Evidence Favorable to the Accused
               Party: Defendant CHUM, YARA
03/09/2010   Response to State's Request for Discovery and Alibi
               Party: Defendant CHUM, YARA
03/09/2010   Motion to Compel
               Party: Defendant CHUM, YARA
03/10/2010   State's Supp Response to Motion for Discovery & Inspection
                Party: Plaintiff State of Rhode Island
03/10/2010   State's Supp Response to Motion for Discovery & Inspection
                Party: Plaintiff State of Rhode Island
03/15/2010   State's Supp Response to Motion for Discovery & Inspection
                Party: Plaintiff State of Rhode Island
03/17/2010   Case Opens to Jury/Trial Proceeds
03/23/2010   Trial Proceeds and Concludes
03/23/2010   Jury Returns Verdict
03/23/2010   Remanded to the Adult Correctional Institution
               Party: Defendant CHUM, YARA
03/23/2010   Exhibits Filed with Clerks Office
03/23/2010   48A Dismissal Filed
               Party: Plaintiff State of Rhode Island
03/23/2010   Other Document
03/23/2010   Disposed at Trial
03/26/2010   Charge, Disposition Changes
03/26/2010   Charge, Disposition Changes
04/16/2010   Memorandum Filed
               Party: Defendant CHUM, YARA
05/26/2010   Order Withdraw Exhibits/Transcripts
06/02/2010   Motion Subpoena Duces Tecum
               Party: Plaintiff State of Rhode Island
06/04/2010   Granted
06/04/2010   Order Entered

                                                           PAGE 4 OF 8       Printed on 10/19/2020 at 3:16 PM
  Case 1:20-cv-00216-MSM-PAS   Document 406-2
                          Providence/Bristol         Filed 11/23/20
                                             County Superior Court  Page 5 of 11 PageID #:
                                          17539
                                                        Case Summary
                                                    Case No. P2-2009-3192BG
06/09/2010   Completed
06/11/2010   Notice of Appeal Supreme Court
09/30/2010   Motion to Proceed in Forma Pauperis
               Party: Defendant CHUM, YARA
09/30/2010   Motion
               Party: Defendant CHUM, YARA
10/08/2010   Granted
06/15/2011   Motion for Transcript
               Party: Defendant CHUM, YARA
06/15/2011   Entry of Appearance
               Party: Private Attorney ESSINGTON, KATHERINE C.
06/20/2011   Other Document
06/20/2011   Order for Transcript
               Party: Plaintiff State of Rhode Island
06/20/2011   Order for Transcript
               Party: Defendant CHUM, YARA
07/21/2011   Transcript Filed
07/22/2011   Letter, Transcript Sent to Supreme Court
08/03/2011   Case Appealed to Supreme Court
09/28/2011   Other Document
12/04/2012   Case Received from Supreme Court
12/18/2012   Completed
04/30/2013   Other Document
05/13/2013   Completed
05/28/2013   Representation Problem
06/12/2013   Representation Problem
06/14/2013   Court Appointed Attorney Letter Sent
06/14/2013   Court Appointed Attorney Letter Sent
06/24/2013   Representation Problem
06/25/2013   Letter Court Appoints Attorney
               Party: Court Appointed Attorney CARON, THERESE M.
07/02/2013   Order Withdraw Exhibits/Transcripts
07/08/2013   Defense Attorney To Enter
09/17/2013   Defense Not Ready
11/07/2013   Date Vacated by Judge
11/18/2013   Date Vacated by Judge
02/03/2014   Entry of Appearance by Attorney General
               Party: Prosecutor MCCONAGHY, JEANINE P.
02/05/2014   No Court Sessions
02/07/2014   No Court Sessions
02/25/2014   Pending Further Investigation
04/24/2014   Pending Further Investigation
07/16/2014   Pending Further Investigation
09/09/2014   Pending Further Investigation
10/10/2014   Prosecutor Unavailable
                                                          PAGE 5 OF 8         Printed on 10/19/2020 at 3:16 PM
   Case 1:20-cv-00216-MSM-PAS   Document 406-2
                           Providence/Bristol         Filed 11/23/20
                                              County Superior Court  Page 6 of 11 PageID #:
                                           17540
                                                         Case Summary
                                                   Case No. P2-2009-3192BG
10/16/2014    Pending Further Investigation
10/29/2014    Pending Further Investigation
08/20/2015    Case Transmitted to Supreme Court
01/19/2016    Order for Transcript
                Party: Defendant CHUM, YARA
03/01/2016    Notice of Delinquency
03/03/2016    Transcript Filed
03/03/2016    Letter, Transcript Sent to Supreme Court
03/09/2016    Case/Exhibits Transferred to Supreme Court
07/27/2016    Delinquency Letter Returned Undeliverable
06/05/2017    Case Received from Supreme Court
06/05/2017    Transcript Filed in Vault
06/05/2017    Transcript Filed in Vault
01/24/2018    File Received From Record Center
02/26/2018    File Transferred to Records Center
09/29/2020    File Received From Record Center



                                                           Hearings

11/12/2009 Pre-Arraignment Conference (9:00 AM) (Judicial Officer: Burke, Magistrate Patrick T.)
               Case Passed for Arraignment
11/19/2009   Arraignment (9:00 AM) (Judicial Officer: Burke, Magistrate Patrick T.)
                 Defendant Appears, Is Arraigned and Pleads Not Guilty
01/07/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Defendant Does Not Appear
01/21/2010   Pre Trial Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                  Defense Not Ready
01/26/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Date Deleted
01/28/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Pending Further Investigation
02/16/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Case Passed for Trial
03/15/2010 Trial (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Occurred
06/04/2010 State's Motion (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Heard and Granted
06/09/2010 Sentencing (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
               Completed
10/08/2010 Motions (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
               Heard and Granted
12/18/2012   Advisement Supreme Court Decision (9:30 AM) (Judicial Officer: McBurney, Magistrate John F., III)
                 Completed
05/13/2013   Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                  Completed
05/28/2013 Determination of Attorney (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
               Representation Problem
                                                           PAGE 6 OF 8                             Printed on 10/19/2020 at 3:16 PM
   Case 1:20-cv-00216-MSM-PAS   Document 406-2
                           Providence/Bristol         Filed 11/23/20
                                              County Superior Court  Page 7 of 11 PageID #:
                                           17541
                                                     Case Summary
                                                 Case No. P2-2009-3192BG
06/12/2013 Determination of Attorney (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
               Representation Problem
06/24/2013 Determination of Attorney (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
               Representation Problem
07/08/2013 Determination of Attorney (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
               Defense Attorney to Enter
09/17/2013   Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                  Defense Not Ready
11/18/2013   Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                  Date Vacated by Judge
12/03/2013 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Date Vacated by Judge
02/05/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                No Court Sessions
02/25/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Pending Further Investigation
04/24/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Pending Further Investigation
05/21/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Occurred
07/16/2014   Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                  Pending Further Investigation
09/09/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Pending Further Investigation
10/10/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Prosecutor Unavailable
10/16/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Pending Further Investigation
10/29/2014 Status Conference (9:30 AM) (Judicial Officer: Krause, Associate Justice Robert D.)
                Pending Further Investigation



                                                      Bond Settings

03/26/2009 Bond Setting
           Surety $0.00

11/19/2009   Bond Setting
             Surety $0.00
12/02/2009 Bond Setting
           Personal Recognizance $0.00
01/12/2010   Bond Setting
             Held Without Bail



                                                 Financial Information

             Defendant CHUM, YARA
             Total Financial Assessment                                                                               1,675.00
             Total Payments and Credits                                                                                   0.00
             Balance Due as of 10/19/2020                                                                            1,675.00
06/09/2010 Transaction Assessment                                                                                     1,675.00
                                                         PAGE 7 OF 8                               Printed on 10/19/2020 at 3:16 PM
Case 1:20-cv-00216-MSM-PAS   Document 406-2
                        Providence/Bristol         Filed 11/23/20
                                           County Superior Court  Page 8 of 11 PageID #:
                                        17542
                                    Case Summary
                                 Case No. P2-2009-3192BG




                                       PAGE 8 OF 8                  Printed on 10/19/2020 at 3:16 PM
Case 1:20-cv-00216-MSM-PAS Document 406-2 Filed 11/23/20 Page 9 of 11 PageID #:
                                  17543
Case 1:20-cv-00216-MSM-PAS Document 406-2 Filed 11/23/20 Page 10 of 11 PageID #:
                                  17544
Case 1:20-cv-00216-MSM-PAS Document 406-2 Filed 11/23/20 Page 11 of 11 PageID #:
                                  17545
